DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive.

Regarding claims 2-11, Applicant argues that the previously cited prior art reference of Kimura et al. (U.S. 2007/0146591) would only quality as prior art under pre-AIA  35 U.S.C. 102(e).  However, Applicant notes that Kimura and the present application were, at the time of the claimed invention was made, owned by the same person or subject to an obligation of assignment to the same person, and therefore, for these reasons, 35 U.S.C. 103(c) bars Kimura from being used as a basis of a rejection under 35 U.S.C. 103, and the rejections based on Kimura should be withdrawn.  Examiner agrees with Applicant’s arguments and notes that the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee et al. (KR 2002-0053575), Ueda (U.S. 6,493,046), and Kimura et al. (U.S. 2007/0146591).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3 and 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Lee et al. (KR 2002-0053575), Ueda (U.S. 6,493,046), and Kimura et al. (U.S. 2007/0146591).

Regarding claim 2, Lee discloses an FFS-mode liquid crystal display device (Fig. 4; page 4, para [0006]) comprising:
	an auxiliary wiring (38, Fig. 4; page 5, para [0002]) electrically connected to a common electrode (42, Fig. 4; page 5, para [0001]) in a pixel portion (Fig. 4; page 5, para [0004]) and comprising a region arranged parallel or substantially parallel to a source wiring (auxiliary wiring 38 comprising a region arranged parallel to a source wiring 24, Fig. 4; page 5, para [0014]) in a plan view of the pixel portion;
	a bottom-gate transistor (transistor comprising 28 and 22, Fig. 4; page 4, para [0008]) electrically connected to the source wiring (24, Figs. 4-5);
	a pixel electrode (40, Fig. 4; page 5, para [0001]) electrically connected to the bottom-gate transistor (transistor comprising 28 and 22, Fig. 4) and comprising a plurality of openings (openings of 40, Fig. 4);
	wherein each of the common electrode (42, Fig. 4) and the pixel electrode (40, Fig. 4) comprises indium tin oxide (page 5, para [0001-0002]).

Lee does not expressly disclose that the bottom-gate transistor (transistor comprising 28 and 22, Fig. 4) is a top-gate transistor.  However, Ueda discloses a liquid crystal display device (100, Fig. 1; col 7, lines 9-11) comprising a top-gate transistor (20, Fig. 1; col 7, lines 54-60) that is configured to drive the liquid crystal display device (col 8, lines 41-52).  Furthermore, official notice is taken that it is well known to one of ordinary skill in the art at the time of the invention that a top-gate transistor and a bottom-gate transistor are art recognized equivalent type transistors that can be used in a liquid crystal display device.  

Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to configure the bottom-gate transistor (Lee: transistor comprising 28 and 22, Fig. 4) of Lee with the art recognized equivalent top-gate transistor (Ueda: 20, Fig. 1) of Ueda in order to provide an art recognized equivalent transistor that can drive a liquid crystal display device as evidenced by Ueda (Fig. 1; col 8, lines 41-52).

Lee as modified by Ueda does not expressly disclose a first organic insulating film below the source wiring (Lee: 24, Fig. 4) and a second organic insulating film over the source wiring (Lee: 24, Fig. 4).  However, Ueda discloses a first insulating film (Ueda: 18, Fig. 1; col 7, lines 41-42) below a source wiring (Ueda: source wiring forming 19b, Fig. 1; col 7, lines 59-60), and a second insulating film (Ueda: 22, Fig. 1; col 7, lines 61-62) over the source wiring (Ueda: source wiring forming 19b, Fig. 1; col 7, lines 61-62).  Furthermore, Kimura discloses a liquid crystal display device comprising a second insulating film (110, Fig. 13) that can be formed of an organic insulating material such as polyimide (page 14, para [0260]).  

Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to form the first and second insulating films (Ueda: 18 and 22, Fig. 1) of Ueda such that the first insulating film (Ueda: 18, Fig. 1) is formed below the source wiring (Lee: 24, Fig. 4; Ueda: source wiring forming 19b, Fig. 1) and the second insulating film (Ueda: 22, Fig. 1) is formed over the source wiring (Lee: 24, Fig. 4; Ueda: source wiring forming 19b, Fig. 1) in order to obtain the benefits of covering and protecting the source wiring from shorting effects. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to form the first and second insulating films (Ueda: 18 and 22, Fig. 1) of Ueda from an organic insulating material (Kimura: page 14, para [0260]) of Kimura in order to obtain the benefits of simplifying the manufacturing process by forming different insulating layers from the same organic insulating material. 

Lee as modified by Ueda and Kimura does not expressly disclose wherein the auxiliary wiring (Lee: 38, Fig. 4) comprises one or more element selected from aluminum, tantalum, titanium, molybdenum, tungsten, neodymium, chromium, nickel, platinum, gold, silver, copper, magnesium, scandium, and cobalt.  However, Kimura discloses that a gate electrode (102, Fig. 13; page 13, para [0257]) can be formed together with an auxiliary common wiring (7003b, Fig. 16; page 25, para [0371]) and that the gate electrode can be formed from a metal material such as aluminum (page 13, para [0257]).

Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to form the auxiliary wiring (Lee: 38, Fig. 4) of Lee as modified by Ueda and Kimura from the aluminum material of the gate electrode (Kimura: 102, Fig. 13; page 13, para [0257]) of Kimura in order to obtain the benefits of forming the auxiliary wiring (Lee: 38, Fig. 4) from a well-known conductive material of aluminum as taught by Kimura (page 13, para [0257]; page 25, para [0371]).

Regarding claim 3, Lee discloses an FFS-mode liquid crystal display device (Fig. 4; page 4, para [0006]) comprising:
	an auxiliary wiring (38, Fig. 4; page 5, para [0002]) electrically connected to a common electrode (42, Fig. 4; page 5, para [0001]) in a pixel portion (Fig. 4; page 5, para [0004]) and comprising a region arranged parallel or substantially parallel to a source wiring (auxiliary wiring 38 comprising a region arranged parallel to a source wiring 24, Fig. 4; page 5, para [0014]) in a plan view of the pixel portion;
	a bottom-gate transistor (transistor comprising 28 and 22, Fig. 4; page 4, para [0008]) electrically connected to the source wiring (24, Figs. 4-5);
	a pixel electrode (40, Fig. 4; page 5, para [0001]) electrically connected to the bottom-gate transistor (transistor comprising 28 and 22, Fig. 4) and comprising a plurality of openings (openings of 40, Fig. 4);
	wherein each of the common electrode (42, Fig. 4) and the pixel electrode (40, Fig. 4) comprises indium tin oxide (page 5, para [0001-0002]).

Lee does not expressly disclose that the bottom-gate transistor (transistor comprising 28 and 22, Fig. 4) is a top-gate transistor.  However, Ueda discloses a liquid crystal display device (100, Fig. 1; col 7, lines 9-11) comprising a top-gate transistor (20, Fig. 1; col 7, lines 54-60) that is configured to drive the liquid crystal display device (col 8, lines 41-52).  Furthermore, official notice is taken that it is well known to one of ordinary skill in the art at the time of the invention that a top-gate transistor and a bottom-gate transistor are art recognized equivalent type transistors that can be used in a liquid crystal display device.  

Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to configure the bottom-gate transistor (Lee: transistor comprising 28 and 22, Fig. 4) of Lee with the art recognized equivalent top-gate transistor (Ueda: 20, Fig. 1) of Ueda in order to provide an art recognized equivalent transistor that can drive a liquid crystal display device as evidenced by Ueda (Fig. 1; col 8, lines 41-52).

Lee as modified by Ueda does not expressly disclose a first organic insulating film over the gate electrode (Ueda: 19b, Fig. 1) of the top-gate transistor (Ueda: 20, Fig. 1) and below the source wiring (Lee: 24, Fig. 4) and a second organic insulating film over the source wiring (Lee: 24, Fig. 4) and below the pixel electrode (Lee: 40, Fig. 4).  However, Ueda discloses a first insulating film (Ueda: combination of: 22 and 18, Fig. 1; col 7, lines 56, 62) over a gate electrode (Ueda: portion 22 over gate electrode 19b, Fig. 1) and below a source wiring (Ueda: portion 18 below source wiring forming 19b, Fig. 1; col 7, lines 59-60), and a second insulating film (Ueda: 26, Fig. 1; col 7, line 67) over the source wiring (Ueda: source wiring forming 19b, Fig. 1; col 7, lines 61-62) and below a pixel electrode (Ueda: 15, Fig. 1; col 7, line 33).  Furthermore, Kimura discloses a liquid crystal display device comprising a second insulating film (110, Fig. 13) that can be formed of an organic insulating material such as polyimide (page 14, para [0260]).  

Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to configure the FFS-mode liquid crystal display device (Lee: Fig. 4) of Lee as modified by Ueda with the first insulating film (Ueda: combination of: 22 and 18, Fig. 1; col 7, lines 56, 62) of Ueda provided over the gate electrode (Ueda: portion 22 over gate electrode 19b, Fig. 1) and below the source wiring (Lee: portion 18 of Ueda, Fig. 1 below the source wiring 24 of Lee, Fig. 4; Ueda: portion 18 below source wiring forming 19b, Fig. 1; col 7, lines 59-60), and the second insulating film (Ueda: 26, Fig. 1; col 7, line 67) over the source wiring (Lee: 24, Fig. 4; Ueda: source wiring forming 19b, Fig. 1; col 7, lines 61-62) and below the pixel electrode (Lee: 40, Figs. 4-5; Ueda: 15, Fig. 1; col 7, line 33) in order to obtain the benefits of covering and protecting electrical wiring from shorting effects as evidenced by Ueda.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to form the first and second insulating films (Ueda: 18 and 22, Fig. 1) of Lee as modified by Ueda from an organic insulating material (Kimura: page 14, para [0260]) of Kimura in order to obtain the benefits of simplifying the manufacturing process by forming different insulating layers from the same organic insulating material.
  
Lee as modified by Ueda and Kimura does not expressly disclose wherein the auxiliary wiring (Lee: 38, Fig. 4) comprises one or more element selected from aluminum, tantalum, titanium, molybdenum, tungsten, neodymium, chromium, nickel, platinum, gold, silver, copper, magnesium, scandium, and cobalt.  However, Kimura discloses that a gate electrode (102, Fig. 13; page 13, para [0257]) can be formed together with an auxiliary common wiring (7003b, Fig. 16; page 25, para [0371]) and that the gate electrode can be formed from a metal material such as aluminum (page 13, para [0257]).

Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to form the auxiliary wiring (Lee: 38, Fig. 4) of Lee as modified by Ueda and Kimura from the aluminum material of the gate electrode (Kimura: 102, Fig. 13; page 13, para [0257]) of Kimura in order to obtain the benefits of forming the auxiliary wiring (Lee: 38, Fig. 4) from a well-known conductive material of aluminum as taught by Kimura (page 13, para [0257]; page 25, para [0371]).

Regarding claim 7, Lee as modified by Ueda and Kimura discloses a liquid crystal display device with all the limitations of claim 2 above and further discloses wherein the second organic insulating film (Ueda: 22, Fig. 1) is in contact with the first organic insulating film (Ueda: 18, Fig. 1).

Regarding claim 8, Lee as modified by Ueda and Kimura discloses a liquid crystal display device with all the limitations of claim 3 above and further discloses wherein the second organic insulating film (Ueda: 26, Fig. 1) is in contact with the first organic insulating film (Ueda: combination of: 22 and 18, Fig. 1).

Allowable Subject Matter
Claims 4-6 and 9-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art as presently searched does not disclose the FFS-mode liquid crystal display device of claim 4 (having all the combination of features including a first organic insulating film over a gate electrode of the top-gate transistor and comprising a region in contact with a lower surface of the source wiring; and a second organic insulating film below the pixel electrode and comprising a region in contact with a top surface of the source wiring), the FFS-mode liquid crystal display device of claim 5 (having all the combination of features including wherein the common electrode is continuously provided over each of the first pixel and the second pixel, and comprises a region overlapping with the pixel electrode of the first pixel and a region overlapping with a pixel electrode of the second pixel), and the FFS-mode liquid crystal display device of claim 6 (having all the combination of features including a first organic insulating film over a gate electrode of the to-gate transistor and comprising a region in contact with a bottom surface of the source wiring; and a second organic insulating film below the pixel electrode and comprising a region in contact with a top surface of the source wiring, wherein the common electrode is continuously provided over each of the first pixel and the second pixel, and comprises a region overlapping with the pixel electrode of the first pixel and a region overlapping with the pixel electrode of the second pixel).  Claims 9-11 are allowable as being dependent on claims 4-6, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL C LEE/Primary Examiner, Art Unit 2871